Exhibit 10.2
 
EXECUTION VERSION
 
AMENDMENT NO. 1
TO THE
INVESTMENT AGREEMENT


AMENDMENT NO. 1 (this “Amendment”), dated as of January 9, 2012, to the
Investment Agreement, dated as of June 7, 2010 (the “Investment Agreement”), by
and among Talon Therapeutics, Inc., a Delaware corporation (formerly Hana
Biosciences, Inc.) (the “Company”), Warburg Pincus Private Equity X, L.P., a
Delaware limited partnership (“WPX”), Warburg Pincus X Partners, L.P., a
Delaware limited partnership (“WP Partners”, and together with WPX, each a “WP
Purchaser” and collectively the “WP Purchasers”), Deerfield Private Design Fund,
L.P., a Delaware limited partnership (“Deerfield Private Design”), Deerfield
Private Design International, L.P., a limited partnership organized under the
laws of the British Virgin Islands (“Deerfield Private Design International”),
Deerfield Special Situations Fund, L.P., a Delaware limited partnership
(“Deerfield Special Situations”), and Deerfield Special Situations Fund
International Limited, an entity organized under the laws of the British Virgin
Islands (“Deerfield Special Situations Fund International”, and together with
Deerfield Private Design, Deerfield Private Design International and Deerfield
Special Situations, each a “Deerfield Purchaser” and collectively the “Deerfield
Purchasers”, and together with the WP Purchasers, each a “Purchaser” and
collectively the “Purchasers”).  All capitalized terms used in this Amendment
which are not herein defined shall have the same meanings ascribed to them in
the Investment Agreement.


WHEREAS, Section 10.6 of the Investment Agreement provides for the amendment of
the Investment Agreement in accordance with the terms set forth therein; and
 
WHEREAS, the parties hereto desire to amend the Investment Agreement as set
forth in this Amendment.
 
NOW, THEREFORE, in consideration of the premises, and of the covenants and
agreements set forth herein, the parties agree as follows:
 
1.  
Amendment of Section 5.4.  Section 5.4 of the Investment Agreement is hereby
amended to insert a subsection (g) to read as follows:

 
“(g)                 Notwithstanding anything to the contrary set forth herein,
in the event a Deerfield Purchaser fails to exercise its preemptive purchase
right as provided in this Section 5.4 in connection with any Qualified Equity
Offering in which the WP Purchasers participate to subscribe for the lesser of
(x) such Deerfield Purchaser’s Purchaser Percentage Interest and (y) the portion
of such Deerfield Purchaser’s Purchaser Percentage Interest that is equivalent
to the portion of the WP Purchasers’ Purchaser Percentage Interest represented
by the shares that the WP Purchasers subscribe for in such Qualified Equity
Offering, Section 5.4 of this Agreement shall terminate with respect to each
Deerfield Purchaser. For example, if the WP Purchasers’ Purchaser Percentage
Interest is 50% and such Deerfield Purchaser’s Purchaser Percentage is 12%, if
the WP Purchasers subscribe for 25% of the securities in such Qualified Equity
Offering, such Deerfield Purchaser would be required to subscribe for 6% of the
securities in such Qualified Equity Offering to maintain the Deerfield
Purchasers’ preemptive purchase right as provided in this Section 5.4.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Amendment of Section 5.22.  Section 5.22 of the Investment Agreement is hereby
amended and restated in its entirety to read as follows:

 
“[Intentionally Omitted].”
 
3.  
Amendment of  Section 9.1.   Schedule 9.1 to the Investment Agreement is hereby
amended:

 
(i)  
To insert the definition of “2012 Investment Agreement”, which shall read as
follows:

 
“2012 Investment Agreement:  shall mean that certain Investment Agreement, dated
as of January 9, 2012, by and among the Company, the WP Purchasers and the
Deerfield Purchasers.”
 
(ii)  
To insert the definition of “Deerfield Loan Agreement”, which shall read as
follows:

 
“Deerfield Loan Agreement” means that certain Facility Agreement, dated October
30, 2007, between the Company and Deerfield Private Design Fund, L.P., Deerfield
Special Situations Fund, L.P., Deerfield Special Situations Fund International
Limited, and Deerfield Private Design International, L.P., as amended by the
First Amendment to Facility Agreement, dated as of June 7, 2010, and as further
amended by the Second Amendment to Facility Agreement, dated as of January 9,
2012.”
 
(iii)  
To amend and restate in its entirety the definition of “Qualified Equity
Offering” as follows:

 
“Qualified Equity Offering:  shall mean a public or nonpublic offering by the
Company of Common Stock or securities convertible into or exchangeable for
Common Stock (or securities convertible into or exercisable for such securities)
(collectively, “New Stock”) solely for cash and not pursuant to a Special
Registration; provided, however, that none of the following offerings shall
constitute a Qualified Equity Offering:  (i) any offering pursuant to any stock
purchase plan, stock ownership plan, stock option plan or other similar plan
where stock is being issued or offered to a trust, other entity or otherwise, to
or for the benefit of any employees, officers, consultants, directors,
customers, lenders or vendors of the Company, (ii) any offering made as a
consideration for the consummation of, and not primarily for the purpose of
financing, a merger or acquisition, a partnership or joint venture or strategic
alliance or investment by the Company or a similar non-capital-raising
transaction, (iii) the issuance of Common Stock on conversion of any of the
Securities, (iv) the issuance of Common Stock in connection with the conversion
or exercise of options or warrants of the Company outstanding on the date hereof
(as disclosed in Section 3.3(a)) or issued in accordance with Section 5.4, or
(v) the issuance of Series A-2 Preferred or Series A-3 Preferred issued, in each
case, pursuant to the terms of the 2012 Investment Agreement, or Series A-2
Preferred issued pursuant to the terms of the Deerfield Loan Agreement in
satisfaction of payments of accrued interest to be owed by the Company under
such agreement for the quarterly periods ending December 31, 2011, March 31,
2012, June 30, 2012 and September 30, 2012, or the issuance of Common Stock upon
conversion of the Series A-2 Preferred or Series A-3 Preferred.”
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)  
To insert the definition of “Series A-3 Preferred”, which shall read as follows:

 
 
“Series A-3 Preferred: shall mean the Company’s Series A-3 Convertible Preferred
Stock”

 
4.  
Insertion of  Section 10.16.  Investment Agreement is hereby amended to insert a
Section 10.16 to the Investment Agreement to read as follows:

 
“10.16.  2012 Investment Agreement Acknowledgement.
 
Notwithstanding Section 2 of this Agreement, from and after January 9, 2012, the
Company, the WP Purchasers and the Deerfield Purchases shall not have any rights
or obligations under Section 2.2, Section 2.3, Section 2.4(c) – Section 2.4(f),
Section 2.4(h) – Section 2.4(j), Section 2.5 and Section 2.6 with respect to any
additional purchases or sales of Series A Preferred Stock, with such rights or
obligations having been superseded by the provisions set forth in the 2012
Investment Agreement.  Notwithstanding the foregoing sentence, any Securities
issued prior to the date hereof pursuant to Section 2, and the transactions
relating thereto, shall not be amended in any respect.  The parties further
acknowledge that for all purposes hereunder, all references to “Series A-2
Preferred” herein (other than any such references in Section 2 hereof) are
hereby deemed to be references to the “Series A-2 Convertible Preferred Stock”
of the Company having the designation, voting powers, preferences and relative
rights and qualifications, limitations or restrictions set forth in the
Certificate of Designation with respect thereto filed with  the Secretary of
State for the State of Delaware on January 9, 2012.”
 
5.  
No Further Amendment.  Except as expressly amended hereby, the Investment
Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Investment Agreement (including,
for the avoidance of doubt, Section 5) or any of the documents referred to
therein.

 
6.  
Effect of Amendment.  This Amendment shall form a part of the Investment
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Investment Agreement shall be deemed a reference to the
Agreement as amended hereby. This Amendment shall be deemed to be in full force
and effect from and after the execution of this Amendment by the parties hereto.

 
7.  
Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to any contrary
result otherwise required by conflict or choice of law rules.

 
 
3

--------------------------------------------------------------------------------

 
 
8.  
Draftsmanship.  Each of the parties hereto has been represented by its own
counsel and acknowledges that it has participated in the drafting of this
Agreement and the Transaction Documents, and any applicable rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be applied in connection with the construction or interpretation of
this Agreement or the Transaction Documents.  Whenever required by the context
hereof, the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; and the neuter
gender shall include the masculine and feminine genders.

 
9.  
Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall be considered one and the same agreement.

 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 1 to the
Investment Agreement to be executed and delivered as of the date first above
written.
 


TALON THERAPEUTICS, INC.
 
By: /s/ Steven R. Deitcher, M.D.
Name: Steven R. Deitcher, M.D.
Title:  President & Chief Executive Officer
 

 
 
WARBURG PINCUS PRIVATE EQUITY X, L.P.
 
By:   Warburg Pincus X L.P., its General Partner
      By:   Warburg Pincus X LLC, its General Partner
               By:   Warburg Pincus Partners LLC, its Sole Member
                      By:   Warburg Pincus & Co., its Managing Member




By: /s/ Jonathan Leff
       Name:    Jonathan Leff
       Title:      Partner


 
WARBURG PINCUS X PARTNERS, L.P.
 
By:   Warburg Pincus X L.P., its General Partner
      By:   Warburg Pincus X LLC, its General Partner
               By:   Warburg Pincus Partners LLC, its Sole Member
                       By:   Warburg Pincus & Co., its Managing Member




By: /s/ Jonathan Leff
       Name:     Jonathan Leff
       Title:       Partner
 
 
[Signature page to Amendment No. 1 to the Investment Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By:  Deerfield Capital, L.P., General Partner
      By:  J.E. Flynn Capital, LLC, General Partner
 
 
By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory
 
 
DEERFIELD SPECIAL SITUATIONS FUND INTERNATIONAL LIMITED




By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory




DEERFIELD PRIVATE DESIGN FUND, L.P.
By:  Deerfield Capital, L.P., General Partner
      By:  J.E. Flynn Capital, LLC, General Partner




By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory




DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.
By:  Deerfield Capital, L.P., General Partner
      By:  J.E. Flynn Capital, LLC, General Partner




By: /s/ Jeffrey
Kaplan                                                                
Name:  Jeffrey Kaplan
Title:    Authorized Signatory
 
 
[Signature page to Amendment No. 1 to the Investment Agreement]